                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:20CR3111

      vs.
                                                          ORDER
JESSE CHASE SWARTZ,

                  Defendant.




      The defendant moved for release to attend his mother’s funeral. (Filing No.
9). A hearing was held today. At the close of the hearing, the court requested
additional information on two issues: 1) could the defendant pay his respects
during a visitation a the funeral home rather than being out of custody for the
length necessary to attend the funeral, graveside service, and any reception with
the family; and 2) was the defendant subject to extradition on any of the
outstanding arrest warrants pending against him?

      The court has now been advised that the funeral home is open until 9:00
p.m. tonight, but as to least one of the pending warrants, the defendant would be
subject to arrest and extradition upon release. The defendant has pleaded guilty
and is not facing sentencing. He therefore has the burden of proving by clear and
convincing evidence that his release will not pose a risk of nonappearance at
future proceedings.


      While the court sympathizes with the defendant and is truly sorry for his
loss, applying the law to the facts before me—particularly the extent of pending
arrest warrants, at least one of which is extraditable—I conclude the defendant’s
release would pose a risk of nonappearance at sentencing.
      Accordingly,


      IT IS ORDERED that Defendant’s motion for release to attend his mother’s
funeral, (Filing No. 39), is denied.



      Dated this 9th day of July, 2021.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
